Lewis, J.,
Now, January 6, 1933, it appears from the records of this court that on December 31, 1932, the parties having been heard by themselves, their witnesses, and counsel and that the facts were found as stated in paragraphs 3, 4, and 5 in the petition filed in said court as of No. 890, January term, 1933, to the effect that four of the respondents, Martin F. Walsh, Andrew L. Nealon, John F. Fox, and Emmett Fitch had violated sections 224 and 226 of the School Code of May 18, 1911, P. L. 309, in that in December, immediately after assuming the duties of their office of school directors, they entered into a written agreement to vote as a unit at all meetings of the directors and to divide equally between themselves and one Michael Brennan, associate director, the salary of the secretary of the board, together with the commissions of its treasurer, and that in pursuance of said unlawful agree*509ment its terms were carried into effect for a period of 11 months, and the said funds were divided accordingly.
And it further appears from said records that the said court in an order filed on December 31,1932, having adjudged the said Martin F. Walsh, Andrew L. Nealon, John F. Fox, and Emmett Fitch guilty of a grave offence against the law and thereby incurring the penalty of forfeiture, and that they were thereupon in said order ousted and removed from their office as school director as provided by law.
And it further appears from the records of this court that the evidence taken before the Court on December 31, 1932, in No. 890, January Term, 1933, has been made a part of the records in the instant case; and it further appears that the other directors named in the petition filed in the instant case, to wit, Michael J. Brennan, William T. Budd, and Charles B. McCabe, having been heard by themselves, their witnesses, and their counsel; and it appears that Michael J. Brennan, one of the respondents in the above-stated case, did likewise commit said acts so complained of in the amendment allowed and filed in the above-stated case on December 31, 1932, and violated sections 224 and 226 of the School Code of May 18, 1911, P. L. 309, in that in December, immediately after assuming his duties of the office of school director, he entered into a written agreement to vote as a unit at all the meetings of the directors and to divide equally between himself and the said Martin F. Walsh, Andrew L. Nealon, John F. Fox, and Emmett Fitch the salary of the secretary of the board, together with the commissions of its treasurer; and that in pursuance of said unlawful agreement its terms were carried into effect for a period of 11 months, and the said funds were divided accordingly.
Therefore, the said Michael J. Brennan is adjudged guilty of a grave offense against the law, and he thereby has incurred the penalty of forfeiture. Hence, it is ordered, adjudged, and decreed that the said Michael J. Brennan be ousted and removed from his office of school director, as provided by law. It is further ordered, as to the respondents, William T. Budd and Charles B. McCabe, that the proceedings be dismissed.
From William A. Wilcox, Scranton, Fa.